PER CURIAM.
Appellant was alleged to have been injured in the course of his employment. He obtained an attorney but then disappeared. His attorney informed the carrier that his client could not be found. After several attempts to proceed, the deputy commissioner finally determined that claimant did in fact have a compensable injury and that twenty-one days having expired since the claim, claimant’s attorney was entitled to a *1057$300.00 fee pursuant to Section 440.34(1), Florida Statutes.
Employer/carrier urges that there is no basis for an attorney’s fee in that Section 440.34, Florida Statutes (Supp.1978), only provides for fees when a claim has been successfully prosecuted and an award of compensation has been made. We agree and reverse with directions to vacate and set aside the attorney’s fee award.
REVERSED.
SHIVERS and WENTWORTH, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.